Citation Nr: 1533611	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-18 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to January 16, 2009, for the grant of entitlement to service connection for parasomnia with sleep terrors.

2.  Entitlement to an initial rating greater than 10 percent for chronic fatigue syndrome (CFS).

3.  Entitlement to an initial rating greater than 50 percent prior to January 2, 2014, and greater than 70 percent from January 2, 2014, for parasomnia with sleep terrors.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The July 2009 rating decision granted the Veteran entitlement to service connection for his parasomnia with sleep terrors disorder, assigning him a 10 percent rating.  Thereafter, a subsequent June 2011 rating decision increased the rating to 50 percent, effective January 16, 2009 (the date of claim).  A January 2014 rating decision increased the rating to 70 percent, effective January 2, 2014.  Regardless of the RO's actions, the issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a hearing before the undersigned in April 2015.  A transcript of the hearing has been associated with the electronic claims file.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to increased ratings for parasomnia with sleep terrors and CFS, as well as entitlement to TDIU.  The Board concludes that a remand is required prior to adjudication of these claims.

During the Veteran's April 2015 Board hearing, he indicated that he had applied for disability benefits from the Social Security Administration (SSA) and been denied.  If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether a claimant ultimately was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, an effort should be made to clarify if SSA records pertaining to the Veteran are available.

Specifically as to the CFS claim, the Veteran submitted a June 2014 Chronic Fatigue Syndrome Disability Benefits Questionnaire prepared by his VA treating physician.  This document suggests both that there are outstanding VA treatment records and that the Veteran's condition has worsened since his last CFS medical examination in September 2010.  As such, a remand is required to obtain VA treatment records from January 2014 and to schedule the Veteran for a VA examination to determine the current severity of his CFS disability.

Finally, in the July 2009 rating decision the RO granted service connection for parasomnia with sleep terrors effective January 16, 2009.  In August 2009 the Veteran asserted that an earlier effective date of February 1997 was warranted.  Upon liberally construing the Veteran's statement, the document constitutes a notice of disagreement as to the assigned effective date.  In November 2009, following the issuance of a rating decision earlier that month which denied an earlier effective date, the Veteran stated, in relevant part, "I have enclosed the evidence necessary to establish a prior claim... The claim was retroactive to March 1, 1997.  I trust this satisfies your regulations regarding this matter."  No subsequent Statement of the Case (SOC) was issued addressing the Veteran's disagreement.  The Board acknowledges that a subsequent September 2012 rating decision also denied entitlement to an earlier effective date for the grant of service connection for parasomnia with sleep tremors, based on a purported request to reopen this claim in September 2011; however, the evidence of record does not indicate that the Veteran has been provided with an adjudication of the timely notice of disagreement.  As a timely notice of disagreement has been filed, the earlier effective date claim for the grant of service connection for parasomnia with night terrors must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC as to the issue of entitlement to an earlier effective date for the grant of service connection for parasomnia with night tremors.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  Obtain all VA treatment records from all applicable facilities from January 2014 to the present.

3.  Contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the electronic claims file must be properly documented as to the unavailability of these records.

4.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his CFS disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner is requested to discuss what functional limitations, if any, the Veteran experiences as a result of this service-connected disability and what impact, if any, it has on his ability to function and perform tasks in an occupational setting.  

5.  Then, readjudicate the Veteran's CFS, parasomnia with sleep terrors, and TDIU claims.  If a complete grant as to the benefits requested is not given, the Veteran and his representative should be issued an SSOC and afforded appropriate time to respond to the SSOC before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




